Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1 and 7-24 are pending.  Claims 8 and 10-11 are withdrawn as previously indicated.
Claims 16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B2, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 17, 19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 13¸ the limitation “wherein the distribution channel (3) contains only a single section” is considered new matter.  The instant specification and drawings do not provide support for this limitation.  Dependent claims are rejected as well.
In regard to claim 14¸ the limitation “wherein the distribution channel (3) is an empty void” is considered new matter.  The instant specification and drawings do not provide support for this limitation.  Dependent claims are rejected as well.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 12-15, 17, 19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, 14 recites the limitation "the bed of granular solid (6)”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  Dependent claims are rejected as well. 
Claims 1, 13, 14 recites the limitation "the center of the column".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. Dependent claims are rejected as well.
Claims 1, 13, 14 recites the limitation "the distance along R”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. Dependent claims are rejected as well.
Claims 1, 13, 14 recites the limitation "the bottom of the bed of granular solid (6)”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. Dependent claims are rejected as well.
Claims 1, 13, 14 recites the limitation "the shape of a tube”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. Dependent claims are rejected as well.
Claims 1, 13, 14 recites the limitation "bed of granular solid (6)”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined before. Dependent claims are rejected as well.
In regard to claims 1, 13, 14, the limitation “Rcollect(z)…H” is indefinite.  The variable H has not been defined in the claim.  Dependent claims are rejected as well.
Claims 15, 17, and 19 recite the following limitations “a first screen(5)”, “a wall (4)”, “a distance hsup (r)”, “a radial coordinate r”, “a second screen (7)”, “a wall (9)”, “a distance hinf (r)”.  There is insufficient antecedent basis for this limitation in the claim.  These terms have previously been defined. Dependent claims are rejected as well.
In regard to claims 1, 13, and 14, the limitation “A…B…radius R” renders the claim indefinite.  This limitation renders the claim indefinite because the shape of the column depends on a number of factors related to how the apparatus is used.  This limitation deals with aspects outside the claim and the meets and bounds are not specific enough.  It is not 
In regard to claim 13, the limitation “wherein the distribution channel (3) contains only a single section” renders the claim indefinite.  It is not clear what is meant by this limitation.  It is not clear what is excluded by this limitation. Dependent claims are rejected as well.
In regard to claim 14, the limitation “wherein the distribution channel (3) is an empty void” renders the claim indefinite.  It is not clear what is meant by this limitation.  It is not clear what is excluded by this limitation. Dependent claims are rejected as well.
Claim Rejections - 35 USC § 103
Claims 1, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot). 
In regard to claims 1 and 15, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a separation into a plurality of components.  Lightfoot teaches a distribution channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity between 0.1 and 5 m/s and capable of distributing incoming fluid.  Lightfoot teaches a collection channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity and capable of collecting outgoing fluid.  Lightfoot teaches a distribution channel which does not Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot teaches a column which is axial flow (pg. 9, lines 17-19).  Lightfoot teaches a height of a distribution channel defined from a screen as a function of the radial coordinate r (pg. 14, equation 14).  Lightfoot teaches the following profile 

    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
In regard to claim 12, Lightfoot teaches the viscosity is related to permeability, diameter of particles, and fractional void space (pg. 7).  Lightfoot does not teach a specific viscosity value; however, as the fluid distribution permeability, device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said fluid viscosity, the precise fluid viscosity would have been considered a result In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot does not teach a specific density value; however, as the efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said fluid density, the precise fluid density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed density cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and separation parameters (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claims 13 and 17, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a 
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot teaches a column which is axial flow (pg. 9, lines 17-19).  Lightfoot teaches a height of a distribution channel defined from a screen as a function of the radial coordinate r (pg. 14, equation 14).  Lightfoot teaches the following profile 

    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
In regard to claims 14 and 19, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a separation into a plurality of components.  Lightfoot teaches a distribution channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations:  “said velocity being in the range 0.1 to 5 m/s”.
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
Claims 7 and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot), as noted above, in view of U.S. Patent Publication No. 2016/0046545 by Maher (Maher).
In regard to claim 7, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 1 (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the circulation of fluid inside the bed of granular solid is axial (abstract; pg. 4-6; Figure 1).  Lightfoot teaches injection into the bed is carried out by means of a conduit substantially centered on the vertical axis of the column which supplies the horizontal distribution channel defined by a wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the bed of granular solid then being supplied from said distribution channel through a screen (pg. 5).  Lightfoot teaches the fluid flows through the granular bed in a substantially vertical direction (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the fluid is collected below the screen from a collection channel defined by a curved wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the flow being collected in a single evacuation conduit substantially centered on the vertical axis of the column (abstract; pg. 4-6; Figure 1). 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls the flow to adsorbent beds in a simulated moving bed system ([0016]; [0018]).  Maher teaches manipulating the flow rate to change residence time ([0005]).  
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
In regard to claim 21, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 13 (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the circulation of fluid inside the bed of granular solid is axial (abstract; pg. 4-6; Figure 1).  Lightfoot teaches injection into the bed is carried out by means of a conduit substantially centered on the vertical axis of the column which supplies the horizontal distribution channel defined by a wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the bed of granular solid then being supplied from said distribution channel through a screen (pg. 5).  Lightfoot teaches the fluid flows through the granular bed in a substantially vertical direction (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the fluid is collected below the screen from a collection channel defined by a curved wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the flow being collected in a 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lightfoot does not teach a simulated moving bed process. 
Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls the flow to adsorbent beds in a simulated moving bed system ([0016]; [0018]).  Maher teaches manipulating the flow rate to change residence time ([0005]).  
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
In regard to claim 22, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 14 (abstract; pg. 4-6; Figure 1).  Lightfoot 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lightfoot does not teach a simulated moving bed process. 
Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls 
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
Claims 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot), as noted above, in view of U.S. Patent Publication No. 2015/0376086 by Tinger et al.
In regard to claims 9, 23, and 24, Lightfoot teaches the limitations as noted above.  Lightfoot does not teach the feed is a mixture of aromatic compounds containing 7 to 9 carbon atoms. 
However, Tinger teaches a smb process used to separate a mixture of aromatic compounds containing 7 to 9 carbon atoms (abstract).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate a feed mixture of aromatic compounds with 7 to 9 carbon atoms, as taught by Tinger, in the apparatus of Lightfoot as SMB is a known method and apparatus to separate aromatic compounds. 
Response to Arguments 
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument concerning the 112 rejection concerning superficial velocity; the Examiner does not find this persuasive. 
The superficial velocity is not clear because it is not clear what section of the column is referred to; volumetric flow rate varies based on how the apparatus is used.  For example, the volumetric flow rate will vary based on the specific fluid used as well as fluid proeprties such as density.  
In regard to the applicant’s argument regarding the 103 rejection and Lightfoot requiring two porous distribution sections 12 and 20, pg. 8, lines 14-25; both of these differently porous sections are required components of Lightfoot’s invention and there is no reason to modify these in a way that is contrary to their disclosures and purposes; the first section 12 the flow is transverse to the direction of flow in the adsorbent bed and in section 20 the flow recovers the differences in residence time generated by the first section; the residence time in the first section 12 is neither constant in the first section 12 or the second section 20; the distributor of Lightfoot is entirely porous and is in two sections; the constant flow in the present claims is achieved by the shape of the distribution and collection channels; Lightfoot offers a complementary distribution system which differs in the sense that Lightfoot describes a distribution system with variable porosity so as not to create any difference in residence time at the outlet of the distribution system relative to the inlet of said distribution system; the distribution system of Lightfoot is entirely porous; the Examiner does not find this persuasive. 
As noted in the rejections above: Lightfoot teaches a distribution channel does not contain a porous material, is a single section, or is an empty void (abstract; pg. 4-6; Figure 1; pg. Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777